HENDRY, Judge.
Upon consideration of the record, briefs and arguments of counsel in this cause, we are of the opinion that the record adequately reflects that the required burden of proof was met by the state in order to sustain the finding of delinquency by the trial judge, and that competent substantial evidence was presented to the court to substantiate its findings.
Appellant argues that the standard of proof that was required to be met by the state in the trial court was evidence of delinquency “beyond a reasonable doubt,’’ and that such a burden was not met by the state. We agree with appellant’s assessment of the requisite burden of proof of the state in light of the recent Florida Supreme Court opinions in the cases of State v. V. D. B., Fla.1972, 270 So.2d 6 and D. R. W. v. State, Fla.1972, 271 So.2d 114. However, we are of the opinion that the required burden of proof was met by the state in the instant cause.
Therefore, having concluded that no reversible error has been demonstrated, the judgment appealed is hereby affirmed.
Affirmed.